         Case 4:20-cv-00521-LPR Document 3 Filed 05/18/20 Page 1 of 2
                                                                                 ELECTRONICALLY FILED
                                                                                    Jefferson County Circuit Court
                                                                                   Lafayette L. Woods, Circuit Clerk
                                                                                   2020-Apr-10 18:07:29
                                                                                       35CV-20-298
                                                                                    C11WD02: 2 Pages
           IN THE CIRCUIT COURT OF JEFFERSON COUNTY, AR
                                  DIVISION


BIANCA FLETCHER                                                                     PLAINTIFF

       vs.             CASE NO.     hacv~ ~- c2 99
NITV, LLC; NITV FEDERAL SERVICES, LLC;
CHARLES HUMBLE; GENE SHOOK;
AND JOHN DOES 1-2                                                              DEFENDANTS


                     JOHN DOE AFFIDAVIT OF PLAINTIFF'S COUNSEL
   Comes now, counsel for the Plaintiff, BIANCA FLETCHER, SUTTER & GILLHAM,



true and accurate:


    1. I am a licensed attorney in good standing in the State of Arkansas and am the Partner and

       owner of SUTTER & GILLHAM, P.L.L.C., who are the attorneys of record for the

       Plaintiff in the attached Complaint.

   2. Plaintiff has made reasonable effort to obtain the identity of John Does 1-2, &/or

       individuals who are likely to be additional Defendants in the above-captioned case.

   3. The identities of all individuals and entities are unknown. Plaintiff hereby designates John

       Does 1-2 for the purpose of tolling the statute of limitations pursuant to ACA § 16-56-125.

   4. The pseudo-names will continue to be named &/or submitted with the actual names upon

       further discovery, if applicable.


   FURTHER AFFIANT SAITH NAUGHT.
         Case 4:20-cv-00521-LPR Document 3 Filed 05/18/20 Page 2 of 2




                                       VERFICIATION
        I, Lucien Gillham, do hereby certify and state, under oath, t~   above facts contained
herein are true and correct to the best of my knowledge and belief:/ .
                                                                //
                                                            /
